Case 1:20-cv-24459-PCH Document 11 Entered on FLSD Docket 01/19/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                   CASE NO.: 20-cv-24459-PCH

  WINDY LUCIUS,

         Plaintiff,

  v.

  KITON CORPORATION,

         Defendant.
                                               /

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), with no responsive pleadings having yet been

  filed by Defendant KITON CORPORATION, Plaintiff WINDY LUCIUS hereby gives notice

  that she voluntarily dismisses all claims against Defendant with prejudice, and requests that this

  Court terminate the action.

  Dated: January 19, 2021                      Respectfully submitted,

                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 19, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system.

                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
